observed, that if the Court were now about to decide on the propriety of requiring the dimensions of any wound charged in an indictment to be mortal, to be set out, he should be clearly of opinion that it was unnecessary. But as immemorial custom, and all the authorities have determined, though not for reasons satisfactory to his mind, that wherever a death is stated to be occasioned by a wound, that the length, *Page 312 
breadth and depth of the wound should be described, where they are capable of description; and as the word wounds is used in this indictment, the dimensions of those wounds ought to have been stated. The judge observed that a precedent had been produced from West's Symbolcography, which did not seem to make this necessary; but this was not an authority: it was a mere precedent, upon which no judgment had passed, and the omission might have been by mistake. On examining all the books, he could find no authority where a death is charged in an indictment to be produced by a wound, that the dimensions of the wound are omitted. It is not for the Court to determine why this description is required; it is enough for them (462) to know that the law does require it; and believing both from authority and precedent that this was the law, he felt it to be his duty so to pronounce it.